Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 3 February 2021, in which claims 198-200 have been cancelled, claim 242 has been amended, and new claims 249-250 have been added, is acknowledged.
Claims 176-197, 242-250 are pending in the instant application. 
Claims 176-197 and 242-250 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 February 2021 is acknowledged and considered. 
Response to arguments of 3 February 2021 
	In view of Applicant’s amendment of 3 February 2021, all the rejections to claims 198-200 are herein withdrawn. Claims 198-200 have been cancelled.
Applicant’s arguments (Remarks of 3 February 2021, page 11-27) against the rejection of claims 176-200 and 242-248 under AIA  35 U.S.C. 103 over Cho and NCT01452659, in view of Chwalisz and Miwa, have been carefully considered.
Applicant argues (page 11, page 12, first paragraph) that the examiner has incorrectly identified the compound of the instant claims as being compound Example 55 in Cho.
In response, there is a mistake in Cho (US 2006/0160829): the chemical name of compound Example 55 does not match the chemical structure drawn for the compound. The examiner has assumed that the chemical structure of compound Example 55 is correct; Applicant assumes that the chemical name is correct. Either way, Cho clearly teaches (structure Example 
    PNG
    media_image1.png
    136
    260
    media_image1.png
    Greyscale
,
is a gonadotropin-releasing hormone (GnRH) antagonist having low toxicity, excellent oral absorbability, action sustainability, stability and pharmacokinetics [0084], useful to treat diseases such as, for example, hysteromyoma ([0086], lines 5-6, also [0847], lines 1-5, 11, page 68), synonym uterine fibroids.
Applicant argues (page 13) that none of the cited references, alone or in combination, disclose the limitations of the instant claims. Applicant attacks (page 14) the reference by Miwa, and argues that Miwa only generally describes non-peptide GnRH antagonists being superior compared to peptidic antagonists or agonists of GnRH; Miwa does not teach relugolix; in vivo testing in Miwa is in male gorilas; Applicant argues that altering FSH levels doesn’t necessarily mean prevention of ovulation. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Miwa is used to reject claim 193, because Miwa teaches (page 4998, left column, first paragraph) that gonadotropin-releasing hormone (GnRH), also known as luteinizing hormone-releasing hormone (LHRH), binds to and 
	Applicant argues (page 20, last paragraph, also page 22, last paragraph) that Chwalisz shows that the efficacy of elagolix is diminished by co-administration with add-back. This is incorrect. Chwalisz clearly teaches better efficacy in treating heavy menstrual bleeding (as total blood loss measured) in a subject with uterine fibroids by administering Elagolix orally 200 mg BID, in combination with 0.5 mg estradiol and 0.1 mg norethindrone acetate [0222] (Figure 2, bar ELAGOLIX 200 BID + ACT), compared to administration of elagolix 200 mg BID alone. Further, data in Table 2, [0229] by Chwalisz clearly shows that the efficacy of elagolix is increased (less blood loss, decrease in primary fibroid volume, decrease in uterine volume), not diminished, by co-administration of elagolix (Table 2, column (E 200 mg BID + A) vs. column E 200 BID) with add-back.
 	Applicant argues (page 22, last paragraph, page 23, first paragraph) that in Chwalisz “the best efficacy is achieved with twice daily dosing and use of add-back therapy significantly compromises efficacy”.  This is not persuasive. The statement “use of add-back therapy significantly compromises efficacy” is simply incorrect- see explanation above. With respect to the argument regarding the dose administered in Chwalisz, the examiner points out that the GnRH antagonist in Chwalisz is a different chemical compound; the dose/frequency of administration is to be determined individually, for each chemical compound in a method of 
Applicant argues (page 23, last paragraph, page 24, first paragraph) that the instant method maintains bone mineral density (BMD) within +/- 3% of the pre-menopausal woman’s BMD prior to treatment; add-back therapy with various GnRH modulators lead to unpredictable results; that FDA denied extending the treatment period for GnRH agonist leuprorelin plus add-back, because bone mineral density (BMD) decreased more than 5%. Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). Further, Applicant must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. In this case, the instant compound is a GnRH antagonist, not a GnRH agonist; as such, the closest prior art is Chwalisz, who teaches a GnRH antagonist (not agonist) plus add-back therapy.
Applicant argues (page 24, last paragraph, page 25, first paragraph) that the reduction in side effects in Chwalisz “is modest”. This is not persuasive, because it is unclear what “modest” means in the context of the method of treatment. Applicant re-iterates the argument about the dose in Chwalisz; this argument has been addressed above. Applicant argues that elagolix (Chwalisz) therapy was not demonstrated to achieve prevention of ovulation. In response, Chwalisz teaches amenorrhea, i.e. prevention of ovulation, (Figure 1) in the treated patients.
	Applicant argues (pages 25-26) that “the examiner improperly applies hindsight to the inherency argument”. In response, the examiner maintains that a case of obviousness for administering the instant combination to treat uterine fibroids has been put forward. 
 	Applicant argues (page 26) that there is no expectation that the combination therapy of the present claims, which require the dosage of three components, would result in similar levels measured in the NCT study, which administered relugolix alone. This argument is confusing. A person of ordinary skill in the art would understand that administering three different drugs will result in different PK profile than administering one drug of the three.
 	Applicant argues (page 27) that that it is only the instant combination that leads to complete suppression of ovulation reducing side effects including vasomotor symptoms, maintaining bone mineral density, while achieving sustained efficacy, allowing for longer-term treatment. In response, the examiner understands that the complete suppression of ovulation, the reduction in side effects including vasomotor symptoms, the maintaining of bone mineral density, are due to the fact that the instant combination achieves in patients consistent serum estradiol concentrations maintained within the therapeutic window of 20 pg/ml and 50 pg/ml.
The following arguments presented by Applicant are found persuasive:
Applicant argues (pages 15-16) that Applicant has found that the combination of 40 mg of relugolix, 1 mg estradiol and 0.5 mg norethindrone acetate is effective to raise the level of serum estradiol trough to the target therapeutic window of 20 pg/mL to 50 pg/mL, and the estradiol concentration consistently remains within this window over the course of each day of 
Applicant argues (page 21) and presents additional literature references (post-filing data) in support of better results in the treatment of uterine fibroids with the instant combination, namely more effective suppression of ovulation, more effective suppression of bleeding rate/amenorrhea, and more effective suppression of hot flashes, compared to the results achieved with the combination of elagolix and add-back therapy taught by Chwalisz.
	Importantly, Applicant argues (page 21, last paragraph, page 22, first two paragraphs) and provides a literature reference by Archer 2020, showing that (Figure 3, Archer et al. J. Clin. Endocrinol. Metab. 2020, 105 (3), 821-832, cited in IDS of 02/03/2021) administration of elagolix plus add-back therapy in the method of Chwalisz results in high variability in mean serum estradiol concentrations as a function of time (dosing 300 mg BID elagolix + Activella®- light blue line, Figure 3, Archer), and these variable levels of serum estradiol in the treated patients explain higher incidence of patients experiencing hot flashes.
 	In contrast, administration of the instant combination of 40 mg relugolix plus add-back therapy 1 mg estradiol and 0.5 mg norethindrone acetate, results in mean serum estrogen concentrations being well maintained between 32 pg/mL and 45 pg/mL over 84 days of treatment (literature reference by Duijkers et al. (ASRM 2020, cited in IDS of 02/03/2021, pages 
    PNG
    media_image2.png
    470
    759
    media_image2.png
    Greyscale

with minimization of side effects, and with rapid recovery of normal ovarian and pituary hormones in healthy pre-menopausal women after treatment is concluded (see Figures, Response, pages 17-18).
 	Thus, Applicant has provided literature references including post-filing data, showing that administration of the instant combination comprising 40 mg of N-(4-(1-(2,6-difluorobenzyl)-5-((dimethylamino)methyl)-3-(6- methoxy-3-pyridazinyl)-2,4-dioxo-1,2,3,4-tetrahydrothieno[2,3 -d]pyrimidin-6-yl)phenyl)-N'-methoxyurea (relugolix), 1.0 mg estradiol and 0.5 mg norethindrone acetate to pre-menopausal women results in unexpectedly greater consistency in serum estradiol levels with full suppression of estrogen, compared to administration of elagolix plus add-back therapy taught by Chwalisz. 


In view of Applicant arguments the data presented above, showing unexpected superior results in treating uterine fibroids with 40 mg relugolix combination (add-back) therapy, the rejections of claims 176-200 and 242-248 under AIA  35 U.S.C. 103 over Cho and NCT01452659, in view of Chwalisz and Miwa, is herein withdrawn.
For the same reasons, the rejection of claims 176-200 and 242-248 on the ground of nonstatutory obviousness-type double patenting over claims 1-8 of U.S. patent 9,346,822, in view of NCT01452659, Chwalisz and Miwa, is herein withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kimberly Bolin, Patent Agent for Applicant, on 24 March 2021.
The application has been amended as follows:
1. 	In claim 176, delete the text (lines 8-10) which is

    PNG
    media_image3.png
    107
    560
    media_image3.png
    Greyscale

and insert: 
-- about 1.0 mg estradiol; and
    about 0.5 mg norethindrone acetate; -- .
2. In claim 181, delete the text (lines 8-10) which is

    PNG
    media_image3.png
    107
    560
    media_image3.png
    Greyscale

and insert: 
-- about 1.0 mg estradiol; and
    about 0.5 mg norethindrone acetate; -- .

3.  	Delete claim 194.
4.	Delete claims 196, 197, 249, and 250.

Allowable Subject Matter
 	Claims 176-193, 195 and 242-248 are allowed. 
The following is an examiner’s statement of reasons for allowance:
 	NCT01452659 (updated 21 January 2013, cited in IDS) and Chwalisz et al. (US 2014/0288031, published 25 September 2014, cited in IDS) describe the closest prior art, namely:

 	Chwalisz (US 2014/0288031) teaches a method of treating (Figure 2, bar ELAGOLIX 200 BID + ACT) heavy menstrual bleeding in a pre-menopausal woman with uterine fibroids (leiomyomata) [0053] by administering ([0218], Example 1) orally an effective amount of Elagolix, a GnRH receptor antagonist ([0222], last 3 lines), in combination with Activella® (a combination of 0.5 mg estradiol and 0.1 mg norethindrone acetate) as “hormone replacement therapy” or “add-back therapy”.
 	The methods of treating uttering fibroids taught by NCT01452659 and Chwalisz are not anticipatory nor do they render obvious a compound of claims 176-193, 195 and 242-248 of the instant application for the following reason: 
 	Applicant has shown (Specification [0894], [0897]) that administration of the instant combination comprising 40 mg of N-(4-(1-(2,6-difluorobenzyl)-5-((dimethylamino)methyl)-3-(6- methoxy-3-pyridazinyl)-2,4-dioxo-1,2,3,4-tetrahydrothieno[2,3 -d]pyrimidin-6-yl)phenyl)-N'-methoxyurea (Compound 1, relugolix), 1.0 mg estradiol and 0.5 mg norethindrone acetate, to pre-menopausal women results in unexpectedly greater consistency in serum estradiol levels 
	Applicant has shown that administration of the instant combination comprising 40 mg of N-(4-(1-(2,6-difluorobenzyl)-5-((dimethylamino)methyl)-3-(6- methoxy-3-pyridazinyl)-2,4-dioxo-1,2,3,4-tetrahydrothieno[2,3 -d]pyrimidin-6-yl)phenyl)-N'-methoxyurea (Compound 1, relugolix), 1.0 mg estradiol and 0.5 mg norethindrone acetate, to pre-menopausal women results in unexpectedly better efficacy in treating uterine fibroids, and less side effects, compared to administration of an add-back therapy combination of Elagolix, 0.5 mg estradiol and 0.1 mg norethindrone acetate taught by Chwalisz. 
	Such an improvement in treating uterine fibroids in a pre-menopausal woman with the instant combination comprising 40 mg of N-(4-(1-(2,6-difluorobenzyl)-5-((dimethylamino)methyl)-3-(6- methoxy-3-pyridazinyl)-2,4-dioxo-1,2,3,4-tetrahydrothieno[2,3 -d]pyrimidin-6-yl)phenyl)-N'-methoxyurea (Compound 1, relugolix), 1.0 mg estradiol and 0.5 mg norethindrone acetate, is noteworthy and unexpected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627